Case 1:21-cv-01894-WFK-SJB Document 22 Filed 07/09/21 Page 1 of 2 PagelD #: 120

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORE

 

JAKUB MADEJ, : Civil Action No.: 1:21-cv-01894-WFK-SJB

Plaintiff,
DECLARATION OF
vs, ‘ TAMARA KLING
SYNCHRONY FINANCIAL,
Defendants.

 

I, Tamara Kling, declare as follows:

1, ] am authorized to execute this declaration as a Representation Services Advisor to

CT Corporation (“CT”). This affidavit is based upon my review of the records created and

maintained by CT in the ordinary course of business for the purpose of recording, imaging,

processing, and forwarding documents delivered to CT in CT’s role as registered agent.

If called as a witness to testify, I could and would competently testify to the facts set forth

herein,

Z. On April 27, 2021, CT received correspondence, later determined to be related to
the above-captioned matter (the “Correspondence”). Upon review of the correspondence, CT
determined that the correspondence was directed to Synchrony Financial.

2. CT is not the registered agent for Synchrony Financial for the State of New York.

4, On April 29, 2021, CT advised Plaintiff via correspondence (a true and correct copy
of which is attached as Exhibit A) that “After checking our records and the records of the State of
NY, it has been determined that C T Corporation System is not the registered agent for an entity

by the name of Synchrony Financial.” CT was unable to forward.”
Case 1:21-cv-01894-WFK-SJB Document 22 Filed 07/09/21 Page 2 of 2 PagelD #: 121

5. On May 6, 2021, CT received another piece of correspondence from the Plaintiff
and advised Plaintiff via correspondence dated May 6, 2021 (a true and cotrect copy of which is
attached as Exhibit B) that “Synchrony Financial is not listed on our records or on the records of
the State of NY. CT was unable to forward.”

6. I have searched CT’s records and have found no record of CT receiving or
forwarding any service of process materials related to this matter after sending the rejection letter

to the plaintiff.

I declare under penalty of perjury that the foregoing is true and correct. Executed on this

23d day of June 2021, at Chicago, IL.

Nome KA

Tamara Kling
